6:19-cv-01538-HMH         Date Filed 04/23/20         Entry Number 46      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Jeremy Lee Moody #359801,                     )
                                              )        C.A. No. 6:19-1538-HMH-KFM
                       Petitioner,            )
                                              )
       vs.                                    )        OPINION & ORDER
                                              )
Warden, McCormick Correctional                )
Institution,                                  )
                                              )
                       Respondent.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The petitioner filed no objections to the Report and Recommendation. In the absence

of objections to the magistrate judge’s Report and Recommendation, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face


                                                  1
6:19-cv-01538-HMH            Date Filed 04/23/20     Entry Number 46        Page 2 of 2




of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

        After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge McDonald’s Report and Recommendation and incorporates

it herein. It is therefore

        ORDERED that this action is dismissed in accordance with Rule 41(b) of the Federal

Rules of Civil Procedure. It is further

        ORDERED that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
April 23, 2020




                               NOTICE OF RIGHT TO APPEAL

        The Petitioner is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 2
